 

Exhibit 10.3

The Monroe Bank & Trust Supplemental Executive Retirement Agreement with
H. Douglas Chaffin, as amended.

 

 

AMENDED AND RESTATED

 

MONROE BANK & TRUST SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

[H. Douglas Chaffin]

 

THIS AMENDED AND RESTATED AGREEMENT is adopted this 16th day of July, 2018, by
and between MONROE BANK & TRUST, a state-chartered commercial bank located in
Monroe, Michigan (the "Company"), and H. DOUGLAS CHAFFIN (the "Executive").

 

RECITALS

 

Whereas, on the 1st day of July, 2003, the Company and the Executive entered
into the Monroe Bank & Trust Supplemental Executive Retirement Agreement (the
“Agreement” or “SERP”) to encourage the Executive to remain an employee of the
Company by providing supplemental retirement benefits to the Executive; and

 

Whereas, the SERP was Amended and Restated on June 4, 2007, in order to comply
with the requirements applicable to deferred compensation arrangements under
Section 409A of the Internal Revenue Code and to make certain other changes to
the SERP; and

 

Whereas, the SERP was previously amended on August 25, 2011, to provide for the
elimination of the otherwise required benefit accrual for the 2010 Plan Year;
and

 

Whereas, the Company and the Executive now desire to further amend the SERP to
reverse the effect of the 2011 amendment and to amend certain benefit
calculations provided for in the SERP.

 

AGREEMENT

 

The Company and the Executive agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1     1. “Accrual Balance” shall mean the amount that reflects the benefits
accrual resulting from the payments owed to the Executive under the provisions
of Section 2.1 hereof, computed in accordance with the assumptions set forth in
Addendum A.

 

1

--------------------------------------------------------------------------------

 

 

1.2     1."Code" means the Internal Revenue Code of 1986, as amended.

 

1.3     1."Effective Date" means July 1, 2003.

 

1.4     1."Final Pay" means the total annual base salary payable to the
Executive at the rate in effect at Termination of Employment. Final Pay shall
not be reduced for any salary reduction contributions to: (i) cash or deferred
arrangements under Section 401(k) of the Code; (ii) a cafeteria plan under
Section 125 of the Code; or (iii) a deferred compensation plan that is not
qualified under Section 401(a) of the Code.

 

1.4     1."Normal Retirement Age" means the Executive's 65th birthday.

 

1.5     1."Retirement" means the voluntary retirement, other than by reason of
death, of the Executive resulting in a Termination of Employment.

 

1.6     1."Plan Year" means the calendar year ending on December 31.

 

1.7     1.“Specified Employee” means at any time at which any stock of the
Company is publicly traded on an established securities market or otherwise, a
person who is determined to be a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company as of the
preceding December 31.

 

1.8     1."Termination for Cause" See Article 5.

 

1.9     "Termination of Employment" means the termination of the Executive’s
employment with the Company for reasons other than death. Whether a Termination
of Employment takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the
Company and the Executive intend for the Executive to provide significant
services for the Company following such termination. A change in the Executive's
employment status will not be considered a Termination of Employment if the
Executive continues to provide service to the Company at an annual rate that is
fifty percent (50%) or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or if employed
less than three years, such lesser period) and the annual remuneration for such
service is fifty percent (50%) or more of the average annual remuneration earned
during the final three years of employment (or if less, such lesser period). A
change in the Executive’s employment status will be considered a Termination of
Employment if as a result of such change the level of bona fide services the
Executive continues to provide to the Company decreases to an annual rate that
is twenty percent (20%) or less of the service rendered, on average, during the
immediately preceding three full calendar years of employment (or, if employed
less than three years, such lesser period) and the annual remuneration for such
services is twenty percent (20%) or more of the average annual remuneration
earned during the final three full calendar years of employment (or, if less,
such lesser period).

 

Article 2

Benefits During Lifetime

 

2.1      Retirement Benefit. Upon Retirement, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1(computed as
indicated in the example presented in Addendum B hereof) is sixty-five percent
(65%) of the Executive's Final Pay, reduced by:

 

  (a) fifty percent (50%) of the primary federal Social Security benefit payable
(before earnings reduction) to the Executive or which would be payable if
applied for by the Executive upon his Normal Retirement Age; and        

(b)

the annual amount of benefits payable to the Executive on a single life annuity
basis, attributable to the portion of the Executive's account balances as of the
date of Executive’s Termination of Employment arising from employer
contributions (but excluding the portion of such balances arising from employee
salary reduction contributions) from the MBT Retirement Plan.

 

2.1.2 Payment of Benefit. The Company shall pay the retirement benefit in 120
equal monthly installments commencing the month following Executive’s
Retirement.

 

2.1.3 Vesting of Benefit. Prior to this amendment and restatement Executive
became and remains fully vested in the benefits provided for in this Agreement
on April 4, 2009.

 

2.2     Restriction on Timing of Distributions.  Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee at Termination of Employment under such procedures as established by
the Company in accordance with Section 409A of the Code, benefit distributions
that are made upon Termination of Employment may not commence earlier than six
(6) months after the date of such Termination of Employment. Therefore, in the
event this Section 2.2 is applicable to the Executive, any distribution which
would otherwise be paid to the Executive within the first six months following
the Termination of Employment shall be accumulated and paid to the Executive in
a lump sum on the first day of the seventh month following the Termination of
Employment. All subsequent distributions shall be paid in the manner specified.

 

2.3     Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Executive’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the entire amount accrued by the Company with respect to the
Company’s obligations hereunder, a distribution shall be made as soon as is
administratively practicable following the assertion by the Internal Revenue
Service of the plan failure.

 

2.4     Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements.
The changes:

 

 

(a)

may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 

(b)

must, for benefits distributable, delay the commencement of distributions for a
minimum of five (5) years from the date the first distribution was originally
scheduled to be made; and

 

(c)

must take effect not less than twelve (12) months after the election is made.

 

3

--------------------------------------------------------------------------------

 

 

Article 3

Death Benefits

 

3.1     Death During Active Service. Upon Termination of Employment of the
Executive by reason of death, no benefit shall be payable under this Agreement.
It is acknowledged by the Company and the Executive that while Executive is
employed by the Company provision has been made for a death benefit to be
payable to the Executive’s beneficiary pursuant to that certain “Monroe Bank &
Trust Split Dollar Agreement” dated July 1, 2003, and as amended of even date
with this amendment and restatement.

 

3.2     Death During Payment of a Benefit. If the Executive dies after any
benefit payments have commenced under Article 2 of this Agreement but before
receiving all such payments, the Company shall pay the remaining benefits to the
Executive's beneficiary at the same time and in the same amounts they would have
been paid to the Executive had the Executive survived.

 

3.3     Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to a benefit under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the same benefit payments to the Executive's beneficiary that
the Executive was entitled to prior to death except that the benefit payments
shall commence on the first day of the month following the date of the
Executive's death.

 

Article 4

Beneficiaries

 

4.1     Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and received by
the Company during the Executive's lifetime. The Executive's beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.

 

4.2     4.Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive's employment for:

 

 

(a)

gross negligence or gross neglect of duties;

 

4

--------------------------------------------------------------------------------

 

 

 

(b)

commission of a felony or of a gross misdemeanor involving moral turpitude; or

 

 

(c)

fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive's employment and
resulting in an adverse effect on the Company.

 

5.2     Suicide or Misstatement. The Company shall not pay any benefit under
this Agreement if the Executive commits suicide within three years after the
date of this Agreement. In addition, the Company shall not pay any benefit under
this Agreement if the Executive has made any material misstatement of fact on an
employment application or resume provided to the Company, or on any application
for any benefits provided by the Company to the Executive.

 

5.3     Competition After Termination of Employment. The Company shall not pay
any benefit under this Agreement if the Executive, within 12 months following
Termination of Employment, without the prior written consent of the Company,
engages in, becomes interested in, directly or indirectly, as a sole proprietor,
as a partner in a partnership, or as a substantial shareholder in a corporation,
or becomes associated with, in the capacity of employee, director, officer,
principal, agent, trustee or in any other capacity whatsoever, any enterprise
conducted in the trading area (a 50 mile radius) of the business of the Company,
which enterprise is, or may deemed to be, competitive with any business carried
on by the Company as of the date of termination of the Executive's employment or
retirement. This section shall not apply following a Change of Control as
defined by 7.3(a) hereof.

 

Article 6

Claims and Review Procedures

 

6.1 Claims Procedure. An Executive or beneficiary ("claimant") who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1     Initiation - Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2     Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6.1.3     Notice of Decision. If the Company denies part or all of the claim,
the Company shall notify the claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

 

 

(a)

The specific reasons for the denial;

 

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

 

5

--------------------------------------------------------------------------------

 

 

 

(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

 

(d)

An explanation of the Agreement's review procedures and the time limits
applicable to such procedures; and

 

 

(e)

A statement of the claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

6.2     Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

6.2.1     Initiation - Written Request. To initiate the review, the claimant,
within 60 days after receiving the Company's notice of denial, must file with
the Company a written request for review.

 

6.2.2     Additional Submissions - Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.

 

6.2.3     Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.4     Timing of Company Response. The Company shall respond in writing to
such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

6.2.5     Notice of Decision. The Company shall notify the claimant in writing
of its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

 

(a)

The specific reasons for the denial;

 

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

 

 

(c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits; and

 

6

--------------------------------------------------------------------------------

 

 

 

(d)

A statement of the claimant's right to bring a civil action under ERISA Section
502(a).

 

Article 7

Amendments and Termination

 

7.1

Amendments. This Agreement may be amended only by a written agreement signed by
the Company and the Executive. However, the Company may unilaterally amend this
Agreement to conform with written directives to the Company from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.

 

7.2

Plan Termination Generally. The Company and Executive may by mutual agreement
terminate this Agreement at any time. The benefit hereunder shall be the entire
amount accrued by the Company with respect to the Company’s obligations
hereunder. Except as provided in Section 7.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement. Rather, after
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

7.3

Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 7.2, this Agreement may be terminated by the Company, without the
consent of the Executive, in the following circumstances, as provided by and
subject to the limitations and requirements of IRC 409A and section
1.409A-3(j)(4)(ix) of the IRS Regulations, as now in effect and hereinafter
amended.

 

 

(a)

Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in Section
409A(a)(2)(A)(v) of the Code (collectively a “Change in Control”), provided that
all distributions are made no later than twelve (12) months following such
termination of the Agreement and further provided that all the
Company's arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;
or

 

(b)

Upon the Company’s termination and liquidation of this Agreement within 12
months of a corporate dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are paid and included in
the Executive's gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical.

 

In connection with termination of this Agreement as provided in this Section
7.3, the Company shall distribute the amount of the Accrual Balance as of the
date of the termination of the Agreement and in accordance with the assumptions
and provisions of Addendum A, which amount shall be distributed to the Executive
in a lump sum.

 

7

--------------------------------------------------------------------------------

 

 

Article 8

Miscellaneous

 

8.1     Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2     No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Company, nor does it interfere with the Company's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

 

8.3     Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4     Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term "Company" as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

8.5     Tax Withholding. The Company shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.

 

8.6     Applicable Law. The Agreement and all rights hereunder shall be governed
by the laws of the State of Michigan, except to the extent preempted by the laws
of the United States of America.

 

8.7     Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive's life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.8     Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9     Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

 

(a)

Establishing and revising the method of accounting for the Agreement;

 

 

(b)

Maintaining a record of benefit payments;

 

 

(c)

Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and

 

 

(d)

Interpreting the provisions of the Agreement.

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive and the Company have signed this Amended and
Restated Agreement.

 

EXECUTIVE:  

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

H. Douglas Chaffin

 

By:

Michael J. Miller

 

 

 

Title: 

Chairman of the Board of Directors

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

Addendum A – Determination of Accrual Balance

 

 

The following factors will be applied in calculating the participant's benefit
accrual, and will be subject to review and modification by the Compensation
Committee of the Board:

 

Interest Rate

6.00%

   

Rate of return on 401(k) account balance

6.00%

   

Mortality Assumptions

1994 GAR Table as defined in
Rev. Ruling 2001-62

   

Social Security law In effect at termination

     

For purposes of estimating the Social Security PIA:

     

Wage Base Increases

3.00%

   

Average Wage Index

2.75%

   

CPI

2.50%

   

Executive's historical wages based on historical national average wage index

   

Executive assumed to continue to earn level future wages after termination until
age 65

 

 

Addendum B – Retirement Benefit (Refer to Section 2.1)

 

Illustration of benefit calculation (All assumptions are for purposes of
illustrating benefit calculation only)

 

Assumed termination: December 31, 2017

 

$385,000           12/31/2017 annual base salary

             X

          65%         Benefit percent

$250,250           Base annual benefit

                          Minus offset amounts

   $17,346          50% of projected Social Security PIA at age 65

   $44,583          Projected life annuity value of 12/31/2017 employer
contribution balance under MBT retirement plan

$188,321           Projected retirement benefit

 

 

10